DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderberg 2011/0074231, in view of Ritchey 2010/0019593 and further in view of Gonzalez 2016/0208809.

Regarding independent claim 1, Soderberg teaches a device (Figs. 3A-5B) comprising: 
a body (Fig. 1D; 4) comprising a plurality of magnet arrays (para [0186]), wherein: 

 the polygons of the magnet arrays form a tessellating pattern (Fig. 1D; this shows the magnet arrays with a polygon shape in a repeated pattern without gaps or overlapping) in which the magnet arrays each share at least one magnetic element with another one of the magnet arrays (Fig. 1D; the middle element is shared with the array to the left and to the right); and 
each magnetic element is configured to generate an oscillating magnetic field (para [0153]).
Soderberg fails to teach a plurality of rotors, wherein each magnet array is configured to receive a rotor rotatable relative to the body.
Ritchey teaches, in Figure 1A, a plurality of rotors (para [0036], 12 and 14), wherein each magnet array (22a and 22b) is configured to receive a rotor (Fig. 1A) rotatable relative to the body.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg with the rotors and magnet arrays as described by Ritchey for the purpose of reducing the work required to rotate the drive shaft by using multiple rotors while also reducing resistance in the generator.
Soderberg and Ritchey fail to teach a plurality of magnetic elements in a semi-Halbach configuration.
Gonzalez teaches a plurality of magnetic elements in a semi-Halbach configuration (Fig. 4; para [0027]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg and Ritchey with the semi-Halbach configuration of magnetic elements as described by Gonzalez for the purpose of reducing the size of the magnetic elements needed to augment the magnetic field on one side of the array while cancelling the fired to near zero on the other side.

Regarding claim 2, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches wherein the plurality of magnetic elements are permanent magnets, coils, or a combination of permanent magnets and coils (Figs. 1D and 2E).

Regarding claim 3, Soderberg, Ritchey and Gonzalez teach the device of claim 2, Soderberg further teaches wherein one or more of the coils are solenoids (Fig. 2E; cylindrical coils).

Regarding claim 4, Soderberg, Ritchey and Gonzalez teach the device of claim 2, Soderberg further teaches wherein at least two coils are wired together (Fig. 2E; the coils is considered wired together through the device the coils are connected to).

Regarding claim 5, Soderberg, Ritchey and Gonzalez teach the device of claim 4, Soderberg further teaches wherein the coils are wired in series or parallel (Fig. 2E; parallel).

Regarding claim 6, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches further comprising: a plurality of transfer input elements (para [0101], rotational components of transmission componenets), wherein each transfer input element is connected to a magnet and the transfer input element is configured to rotate the magnet at a rate (para [0101]; the device will rotate at a rate).

Regarding claim 7, Soderberg, Ritchey and Gonzalez teach the device of claim 6, Soderberg further teaches wherein each transfer input element is mechanically coupled to a motor (para [0102]).

Regarding claim 8, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches further comprising: a plurality of transfer output elements (para [0101], rotational components of transmission componenets), wherein each transfer output element is connected to a rotor and the rotor is configured to rotate the transfer output element (para [0102]).

Regarding claim 9, Soderberg, Ritchey and Gonzalez teach the device of claim 8, Soderberg further teaches wherein each transfer output element is mechanically coupled to an output shaft (para [0101-0102].

Regarding claim 10, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches further comprising a controller (para [0160]; electric controller/micro-controller).

Regarding claim 13, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches wherein the magnetic elements in each array are arranged in a regular polygonal pattern (Fig. 1D; rectangular pattern) or an irregular polygonal pattern.

Regarding claim 14, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Soderberg further teaches wherein the magnetic elements each comprise a cuboidal geometry (Fig. 1D; cuboidal shape), a cylindrical geometry (Fig. 2E; cylindrical shape), or combinations thereof

Regarding claim 15, Soderberg, Ritchey and Gonzalez teach the device of claim 1, Ritchey further teaches wherein each rotor comprises at least one magnetic element (para [0036]; rotors 12 and 14 with magnets 22a and 22b).

Regarding independent claim 16, Soderberg teaches a method (Abstract) comprising: 
oscillating a magnetic field (para [0153]) generated by a plurality of magnetic elements (Fig. 1D; each directional element of 4), wherein: 
each magnetic element is located in a body (Fig. 1D; 4) comprising a plurality of magnet arrays (para [0186]); 
each magnet array comprises at least three magnetic elements (Fig. 1D; there are 5 elements in each array) which define a polygon (Fig. 1D; 4 is shaped like a rectangle) and the magnetic elements in each magnet array are arranged in a Halbach configuration (para [0186]; Halbach configuration); and 

Soderberg fails to teach generating a rotation movement using a plurality of rotors, wherein each magnet array is configured to receive a rotor rotatable relative to the body.
Ritchey teaches, in Figure 1A, generating a rotation movement using a plurality of rotors (para [0036], 12 and 14), wherein each magnet array (22a and 22b) is configured to receive a rotor (Fig. 1A)  rotatable relative to the body.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg with the rotors and magnet arrays as described by Ritchey for the purpose of reducing the work required to rotate the drive shaft by using multiple rotors while also reducing resistance in the generator.
Soderberg and Ritchey fail to teach a plurality of magnetic elements in a semi-Halbach configuration.
Gonzalez teaches a plurality of magnetic elements in a semi-Halbach configuration (Fig. 4; para [0027]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg and Ritchey with the semi-Halbach configuration of magnetic elements as described by Gonzalez for the purpose of reducing the size of the magnetic elements needed to augment the magnetic field on one side of the array while cancelling the fired to near zero on the other side.

Regarding claim 17, Soderberg, Ritchey and Gonzalez teach the method of claim 16, Soderberg further teaches wherein the plurality of magnetic elements are permanent magnets, coils, or a combination of permanent magnets and coils (Figs. 1D and 2E).

Regarding claim 18, Soderberg, Ritchey and Gonzalez teach the method of claim 17, Soderberg further teaches wherein oscillating the magnetic field includes applying a direct current or an alternating current to each coil (para [0077]).

Regarding claim 19, Soderberg, Ritchey and Gonzalez teach the method of claim 18, Soderberg further teaches wherein: the direct current is applied for a finite length of time (para [0077]); the direct current is applied in succession to different coils within each magnet array in order to cause the direction of the magnetic field at a sweet spot to rotate; and/or a plurality of coils within each coil array is excited simultaneously (para [0077]).

Regarding claim 20, Soderberg, Ritchey and Gonzalez teach the method of claim 18, Soderberg further teaches wherein the alternating current has multiple phases, and one or more coils in each magnet array is excited by each phase (para [0077]; attenuated or rectified AC has a phase that is input into the coils).

Regarding claim 21, Soderberg, Ritchey and Gonzalez teach the method of claim 18, Soderberg further teaches wherein the excitation by the alternating current causes the direction of the magnetic field at a sweet spot to rotate (para [0077]; attenuated or rectified AC causes the direction of the magnetic field to rotate).

Regarding independent claim 22, Soderberg teaches a device (Figs. 3A-5B) comprising: 
a body (Fig. 1D; 4) comprising a plurality of magnet arrays (para [0186]), wherein: 
each magnet array comprises a plurality of coils (Fig. 2E; para [0192]) which define a polygon (Fig. 2E; shaped like a rectangle) and the plurality of coils are arranged in a Halbach configuration (para [0192]; Halbach configuration); and 
the polygons of the magnet arrays form a tessellating pattern (Fig. 1D; this shows the magnet arrays with a polygon shape in a repeated pattern without gaps or overlapping) in which 
Soderberg fails to teach a plurality of magnetic rotors, wherein each magnet array is configured to receive a magnetic rotor rotatable relative to the body.
Ritchey teaches, in Figure 1A, a plurality of magnetic rotors (para [0036], 12 and 14), wherein each magnet array (22a and 22b) is configured to receive a magnetic rotor (Fig. 1A) rotatable relative to the body.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg with the rotors and magnet arrays as described by Ritchey for the purpose of reducing the work required to rotate the drive shaft by using multiple rotors while also reducing resistance in the generator.
Soderberg and Ritchey fail to teach a plurality of magnetic elements in a semi-Halbach configuration.
Gonzalez teaches a plurality of magnetic elements in a semi-Halbach configuration (Fig. 4; para [0027]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg and Ritchey with the semi-Halbach configuration of magnetic elements as described by Gonzalez for the purpose of reducing the size of the magnetic elements needed to augment the magnetic field on one side of the array while cancelling the fired to near zero on the other side.

Regarding claim 23, Soderberg, Ritchey and Gonzalez teach the device of claim 22, further comprising: a plurality of transfer input elements (para [0101], rotational components of transmission componenets), wherein each transfer input element is connected to the magnetic rotor and the transfer input element is configured to rotate the magnetic rotor (para [0102]).

Regarding claim 24, Soderberg, Ritchey and Gonzalez teach the device of claim 23, Soderberg further teaches wherein each transfer input element is mechanically coupled to an energy source (para [0287]; stored battery/capacitor energy).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderberg, in view of Ritchey, in view of Gonzalez and further in view of Sugita et al. 2012/0074930 (called Sugita hereinafter).

Regarding claim 11, Soderberg, Ritchey and Gonzalez teach the device of claim 10, but fail to teach further comprising a first motor and a second motor, wherein a first group of magnetic elements are coupled to the first motor and a second group of magnetic elements are coupled to the second motor.
Sugita teaches, in Figures 19 and 20, a first motor and a second motor (para [0136], 1241 and 1242), wherein a first group of magnetic elements (1205) are coupled to the first motor and a second group of magnetic elements (1207 and 1209) are coupled to the second motor.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg, Ritchey and Gonzalez with the two motors as described by Sugita for the purpose of generating a high speed moving magnetic field that is faster than conventional moving magnetic field generating devices.

Regarding claim 12, Soderberg, Ritchey, Gonzalez and Sugita teach the device of claim 11, Sugita further teaches wherein the controller is configured to cause: the first motor to rotate the first group of magnetic elements at a first rate (para [0136]), and the second motor to rotate the second group of magnetic elements at a second rate (para [0136]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderberg, in view of Ritchey, in view of Gonzalez and further in view of Bayly 2003/0227174.

Regarding claim 25, Soderberg, Ritchey and Gonzalez teach the device of claim 24, but fail to teach wherein the energy source is a wind turbine or a water turbine.
Bayly teaches wherein the energy source is a wind turbine or a water turbine (para [0015]; wind turbine).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Soderberg, Ritchey and Gonzalez with the wind turbine as an energy source as described by Bayly for the purpose of reducing the weight a size of the turbine by not requiring a battery or alternate energy source to power the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eppler et al. discloses “Electric machine” (see 2009/0224626)
Dunn et al. discloses “Electro-motive machine using Halbach array” (see 2007/0029889)
Botts discloses “Systems, methods, and apparatus for a homopolar generator charger with integral rechargeable battery” (see 2013/0234653)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867